              Case 1-19-46381-nhl          Doc 18-7      Filed 10/21/20       Entered 10/21/20 04:49:10




Matthew,

I appreciate you contacting us and I hope the following information is helpful.

Please be advised your private student loan account is now back in repayment. We've recently been notified that your
bankruptcy case has concluded. Since your loans were not eligible to be discharged through your bankruptcy, you're
responsible for repaying the remaining balance of the loan according to the terms of the loan agreement.

Please note your loan account is past due in the amount of $1,606.85. The account is also due Unpaid Fees totaling
$72.43. The total amount due by your next due date of 05/22/2020 is $3,208.60.

If you don't think you'll be able to make the scheduled Monthly Payments on your private student loans, options may be
available, but vary by lender, loan program, and loan agreement. Some private loan repayment programs may be
described in your loan agreement. Additional options may also be available at the lender's discretion. Common options
include repayment programs, deferments, and forbearance.

I'm unable to adequately address repayment options via email. To provide you with any options that are available to you
for your specific financial situation, please call us at 888-272-5543 so that a specialist can work with you to assist you
further on this matter. More information can also be found online at Navient.com.

I hope this response finds you in good health. I appreciate the opportunity to assist you.

If we may be of further assistance, please visit our website at Navient.com. Or, you're welcome to call us toll free at
888-272-5543. We're here to help you Monday through Thursday, 8:00 a.m. to 9:00 p.m., and Friday 8:00 a.m. to 8:00
p.m., ET.



Sincerely,

Karen, Your Navient Email Representative



--Original Message--

From: SAMLIKESEMAIL@GMAIL.COM

Date: 5/8/2020 10:10:00 AM

To: OnlineHelp@navient.com

Subject: Response - Loan discharge information



All of my loans through Navient were discharged as part of my bankruptcy filing. Please update your files. Thanks!
